FORM N-1A UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D. C. 20549 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 x Post-Effective Amendment No.76 x and REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 x Amendment No.67 x MIDAS PERPETUAL PORTFOLIO, INC. (Exact Name of Registrant as Specified in Charter) 11 Hanover Square, New York, New York (Address of Principal Executive Offices) (Zip Code) 1-212-480-6432 (Registrant's Telephone Number, including Area Code) John F. Ramírez, Esq. 11 Hanover Square New York, NY 10005 It is proposed that this filing will become effective (check appropriate box) x immediately upon filing pursuant to paragraph (b) of Rule 485 o on (date) pursuant to paragraph (b) of Rule 485 o 60 days after filing pursuant to paragraph (a)(1) of Rule 485 o on (date) pursuant to paragraph (a)(1) of Rule 485 o 75 days after filing pursuant to paragraph (a)(2) of Rule 485 o on (date) pursuant to paragraph (a)(2) of Rule 485 If appropriate, check the following box: o this post-effective amendment designates a new effective date for a previously filed post-effective amendment. SIGNATURES Pursuant to the requirements of the Securities Act of 1933, as amended, ("1933 Act") and the Investment Company Act of 1940, as amended, the Registrant certifies that it meets all of the requirements for effectiveness of this registration statement under Rule 485(b) under the 1933 Act and has duly caused this Post-Effective Amendment to its Registration Statement to be signed on its behalf by the undersigned, thereunto duly authorized, in the City, County, and State of New York on the 20th day of May, 2011. MIDAS PERPETUAL PORTFOLIO, INC. /s/ Thomas B. Winmill By: Thomas B. Winmill President Pursuant to the requirements of the 1933 Act, this Post-Effective Amendment to its Registration Statement has been signed below by the following persons in the capacities and on the dates indicated: Chairman, Director, President, /s/ Thomas B. Winmill Chief Executive Officer, General Counsel, and Chief Legal Officer May 20, 2011 Thomas B. Winmill /s/ Thomas O'Malley Treasurer, Chief Accounting Officer, Chief Financial Officer May 20, 2011 Thomas O'Malley /s/ Bruce B. Huber Director May 20, 2011 Bruce B. Huber /s/ James E. Hunt Director May 20, 2011 James E. Hunt /s/ Peter K. Werner Director May 20, 2011 Peter K. Werner EXHIBIT INDEX Exhibit No. Description of Exhibit EX-101.INS XBRL Instance Document EX-101.SCH XBRL Taxonomy Extension Schema Document EX-101.DEF XBRL Taxonomy Extension Definition Linkbase EX-101.LAB XBRL Taxonomy Extension Labels Linkbase EX-101.PRE XBRL Taxonomy Extension Presentation Linkbase
